Title: General Orders, 22 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Sunday Decr 22d 1782
                            Parole Tavistock.
                            Countersigns Unity Windham
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Cortlandt, Majr Darby.
                            
                            
                                For duty tomorrow
                                
                                the 2d Jersey regiment.
                            
                        
                        Colonel Putnam—Colonel H. Jackson and Major Gibbs are to constitute a board & meet tomorrow at such
                            place as shall be agreed upon by them, for the purpose of ascertaining the facts relative to an agreement said to have been
                            made between Captain Jackson of the 3d & Captain Pilsbury of the 6th Massachusetts regiments in consequence of the
                            resolution of Congress of the 7th of August and previous to the 26th ultimo, by which the former (as is alledged) was to
                            have continued in service in the room of the latter.
                        All concerned are directed to attend—The Board will report the circumstances, and their opinion thereon
                            before the 25th instant.
                        A party proportioned to the number of Tools which the Quarter Master General can supply is to be employed daily in opening a communication between Head Quarters  & Camp, untill that necessary business is compleated—The Assistant Quarter Master with the army will direct a proper
                            person to superintend the work.
                    